COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
ROBERT BAKER,
 
                                   
  Appellant,
 
v.
 
SALON SUPPLY, INC.,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00141-CV
 
                         Appeal from
 
96th District Court
 
of Tarrant County,
  Texas
 
(TC #
  096-248554-10)




 
 


 
 


 
 



                                                     MEMORANDUM
OPINION
 
Robert
Baker, Appellant, has filed a motion to dismiss the appeal pursuant to Tex.R.App.P.  42.1(a)(1). 
Appellee, Salon Supply, Inc., has not objected to the motion and there
is no indication that dismissal would prevent Appellee from seeking relief to
which it would otherwise be entitled.  See
Tex.R.App.P. 42.1(a)(1).  We therefore grant the motion and dismiss the
appeal.  Costs are taxed against the
party incurring them.  See Tex.R.App.P. 42.1(d).
 
January 16, 2013                                 _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating